DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs “210” and “300” as mentioned on lines 2 and 3 of paragraph 0022 in the description.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawing figure 3 is objected to because the reference numeral 321 is pointing at an inaccurate location such as “a wall”.  Note line 4 of paragraph 0022 and lines 10 to 11 of paragraph 0027 in the specification, the reference numeral “321” is referring to --a recess--.  Drawing figure 4 is objected to because there are no reference lead lines for a top end face which is in form of “a slope surface” with high middle part” and “low peripheral part” as claimed in claim 3.  Drawing figure 2 is objected to because there is no reference lead line for “a base”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 to 10 are objected to because of the following informalities:  In claims 1 to 10, the term “characterized in that” does not conform to the U.S. standard practice.  It is suggested that this term should be changed to --wherein--.  Appropriate correction is required.
Claims 1 to 10 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
Claim 1 is contains allowable subject matter including a water spray formation channel, an ultrasonic device and a water tank are fixed sequentially from top to bottom in the light body, a water spray outlet is formed on a top part of the water spray formation channel, an LED light panel is fixedly mounted at the water spray outlet, the water spray formation channel has an inner side wall which is provided with a plurality of water guiding grooves, the ultrasonic device comprises an ultrasonic plate, an ultrasonic plate fixing member and a silicone rubber casing, the ultrasonic plate is disposed inside the silicone rubber casing, the ultrasonic plate fixing member has a top end which is provided with a recess, the silicone rubber casing is mounted inside the recess, the silicone rubber casing has a top part which is provided with a plurality of first guiding grooves, a plurality of second guiding grooves are formed inside the recess, the second guiding grooves are positioned right under the first guiding grooves, and the ultrasonic plate fixing member is disposed at an opening at a top part of the water tank.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li is cited to show a mist spraying fragrance lamp comprising a cylindrical body (100) having a top recessed diagonally downwards, the top which is a bevel and recessed downwards to form a smooth surface, the smooth surface which is recessed downwards and has a round hole at center for receiving flame piece (110), a water tank (200) provided with an ultrasonic device (240), a water tank cover (210), a mist guiding cavity (213) and a mist free and water free magnetic field cavity, a magnetic induction device (230), a fans (330), a circuit board (320), and a spotlight (222).   Fang is cited to show light emitting diode (4) forming an acute angle with a mounting board (53).  Jorgensen is cited to show ultrasonic oscillator (30) oscillating the aromatic fluid in the fluid chamber (63) of the water container (60) into a fine mist of aromatic fluid droplets, at least one LED (32) formed of red LED chip, blue LED chip or green LED chip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Lee/
Primary Examiner, Art Unit 2875